Citation Nr: 0843681	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-32 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for kidney 
disease, claimed as left kidney infarct, and if so, whether 
entitlement to service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The veteran had reserve and active service from May 1993 to 
February 1998. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The veteran testified before the undersigned at the RO in 
September 2008.  A transcript of the hearing has been 
incorporated into the record.

The issue of entitlement to service connection for kidney 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied 
entitlement to service connection for post left kidney 
infarct.   

2.  The evidence added to the record since January 2003 is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for kidney disease. 


CONCLUSION OF LAW

Evidence added to the record since the final January 2003 
rating decision is new and material; thus, the claim of 
entitlement to service connection for kidney disease is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2002, the veteran submitted a claim for seeking a 
grant of service connection for kidney infarct.  In January 
2003 the RO denied her claim.  The veteran did not perfect 
her appeal; therefore, the January 2003 rating decision 
became final.  See 38 U.S.C.A. § 7105.  

In August 2005 the veteran filed this claim seeking service 
entitlement for the kidney infarct.  A final decision cannot 
be reopened and reconsidered by VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  "Active military, naval, or 
air service" includes: (1) active duty; (2) any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty; and (3) any period of INACDUTRA during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.
3.310(a)

As initially noted, in January 2003, the RO denied the 
veteran's claim, reasoning that there was no evidence of 
residuals of kidney infarct or renal function impairment.  
The RO added while the condition is considered to have been 
caused by the veteran's service-connected knee disorders, it 
is considered to have been acute and transitory.  Thus, 
service connection is not warranted.  In reaching its 
decision, the RO reviewed and considered private treatment 
records, service treatment records, and a December 2002 VA 
genitourinary examination report.

Since the January 2003 rating decision, the evidence consists 
of statements by the veteran, private and VA treatment 
records, articles printed from the internet, the veteran's 
testimony before the Board, and April 2008 and June 2008 
reports from a private renal clinic that references the 
veteran's diagnosis of chronic kidney disease 2.

These 2008 medical reports bearing the diagnosis of chronic 
kidney disease 2 were not previously before agency decision 
makers when the claim was denied and is not cumulative or 
redundant of evidence associated with the claims file at that 
time.  As such, it is "new."  Furthermore, because this 
evidence suggests that a diagnosed disability, namely chronic 
kidney disease 2, may ultimately be related to service, it is 
material.  It relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, that evidence 
received since January 2003 is new and material, and that the 
claim for service connection for kidney disease is reopened.  


Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   





ORDER

New and material evidence having been received, the claim for 
service connection for kidney disease, claimed as kidney 
infarct, is reopened and the appeal is granted only to that 
extent.   


REMAND

As noted above, the newly received evidence shows a current 
diagnosis of chronic kidney disease 2.  The record also shows 
that the veteran is a nurse practitioner who relates her 
current kidney disease to medication prescribed for service-
connected disabilities.  Additionally, when denying the claim 
in January 2003, it was noted that while the condition is 
considered to have been caused by the veteran's service-
connected knee disorders, it is considered to have been acute 
and transitory.  Given the above evidence of record, the 
Board finds that a VA examination is needed.

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The Board finds that a VA medical examination is 
necessary in this matter.  A definitive medical opinion 
addressing the etiology of the veteran's kidney disease, 
specifically whether its onset is service related, is needed 
before the claim on the merits can be properly adjudicated.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
her kidney in 2008, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on her behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform her and request 
that she obtain and submit it.  

2.  Afford the veteran an appropriate 
genitourinary system examination.  In 
conjunction with the examination, the 
claims folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report.  All indicated tests and studies, 
to include X-rays and other diagnostic 
procedures deemed necessary, should be 
conducted.  The examiner should review the 
results of any testing prior to completing 
the report. 

The examiner should discuss the nature and 
extent of the kidney disease and then 
address whether it is at least as likely as 
not (i.e., to a degree of probability of 50 
percent or more) that the first clinical 
manifestations of any kidney disease had 
its onset during active service or is in 
any way related to medication taken for 
service connected disability.

Any opinion provided should include 
discussion of specific evidence of record, 
particularly treatment records regarding the 
left kidney infarct and recent medical 
findings.  The basis for the conclusions 
reached should be stated in full, and the 
examiner should reconcile, to the extent 
necessary, any discrepancies that may exist.  

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service connection claim by evaluating 
all evidence obtained after the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on appeal 
remains denied, furnish to the veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


